Citation Nr: 0810523	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel
        



INTRODUCTION

The veteran had active service from July 1972 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The evidence establishes that the veteran does not currently 
suffer from a neck disorder that was caused by, aggravated by 
or manifested during the veteran's military service.  


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in August 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims, and of 
the veteran's and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Specifically, in reference to a service connection claim, the 
United States Court of Appeals for Veterans Claims 
(hereinafter the "Court") has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the veteran's formal appeal was filed before 
Dingess/Hartman, and notice as to the criteria for evaluating 
disability and assigning an effective date following a grant 
of service connection was not sent in this case, this does 
not prejudice the veteran and is harmless error since service 
connection is being denied and no rating or effective date 
will be assigned with respect to this claimed condition. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, while there is medical evidence 
that the veteran suffered from neck pain in the past, there 
is no medical evidence indicating a current neck disability 
(nor is there evidence that such a disability was diagnosed 
in the past, manifested by pain or otherwise).  The record is 
also missing critical evidence of an event, injury, or 
disease that occurred in service, so the veteran's claim for 
service connection for a neck disorder is also being denied 
on that basis.  The outcome of this issue thus hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, resolution of the claim 
of entitlement to service connection for a neck disorder 
depends upon whether the veteran had a neck disease or injury 
in service, and if so, whether a current disability is 
related to such disease or injury.  That latter question 
cannot be answered via a current medical examination or 
opinion, but rather on evidence such as the service medical 
records or evidence otherwise at least suggesting a current 
diagnosis and a connection between same and service.  Such 
evidence is not of record.

As explained in greater detail below, the outcome of the 
claim of service connection for a neck disorder hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of a current neck disability, or of the 
in-service incurrence of a neck injury or disease, there is 
no need for a medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a neck disease or injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case.

Thus, the Board finds that all necessary development has been 
accomplished, and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained the veteran's service 
medical records, private medical records and VA medical 
records .  The veteran submitted statements in support of his 
claim.  The veteran was afforded a VA medical examination in 
June 2003.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Laws and regulations for service connection claims

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson lacking appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, including a diagnosis 
of a specific disability and a determination of etiology).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Entitlement to service connection for a neck disorder

The veteran contends that he currently suffers from a neck 
disorder, and has suffered from the disorder since falling 
down a flight of stairs while serving in the United States 
Marine Corps.  

The evidence against the veteran's claim is very strong in 
this case, however.  During his 2 months and 22 days of 
service, the veteran never once complained of neck pain, and 
never received any medical treatment for his neck.  The Board 
notes that there are complaints of back pain while the 
veteran was in service, but the veteran attributed this pain 
to falling out of a tree prior to active service.  The 
examiner to whom the veteran reported this history also found 
evidence that the veteran was involved in a motorcycle 
accident 2 years prior to his active service.  The veteran 
did not disclose this information prior to his acceptance 
into service.

Immediately after the examiner learned of the pre-induction 
injuries to the veteran's back, the veteran was recommended 
for separation because he was not physically qualified for 
service.  Before the service department followed through with 
the recommendation for separation, the veteran was examined 
in September 1972.  During this examination, it was noted 
that x-rays of the veteran's lumbar spine revealed a 
deformity at L4, which was attributed to his accident prior 
to service.  The remainder of the physical examination is 
described as normal, with no mention of a neck injury.  
Furthermore, the veteran made no mention of an incident 
during service in which he may have hurt his neck falling 
down a flight of stairs during his military service.  
Therefore, there is no evidence establishing that the veteran 
suffered from a neck injury while in service.

There is however evidence that establishes that the veteran 
may have suffered a neck injury following his military 
service.  Private medical reports of the Candler General 
Hospital dated December 1984 reveal that the veteran was in 
an automobile accident in November 1984, in which the van he 
was driving rolled several times.  The reports note that the 
veteran was complaining of neck pain after the accident, and 
the etiology of the neck pain was determined to be "a 
consequence of this accident."  It is further noted by one 
of the providers that treated the veteran in 1984 that the 
veteran had "no previous history" of neck pain prior to the 
November 1984 automobile accident - more than 12 years after 
the veteran was separated from active service.  

Furthermore, a VA examination from June 2003 says nothing of 
complaints of neck pain, or any residual neck disorder.  
There is complaint of a right shoulder injury, but this is 
directly assigned to an injury the veteran suffered on his 
job in March 2003.  As previously discussed, there must be a 
medical diagnosis of a current disability for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  No such evidence 
exists, and service connection cannot be established without 
such evidence.  

In sum, the record is missing critical evidence of a current 
neck disability and of an event, injury, or disease that 
occurred in service, and the veteran's claim for service 
connection for a neck disorder is being denied on that basis.  
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.


ORDER

Service connection for a neck disorder is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


